Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response of 03/25/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
	For claims 1, 8, and 15, the claims recite “storage pace” at lines 12, 15, and 16 respectively.  This term is supposed to be reciting a total inventory of storage space, not a storage pace.  
For claim 8, at line 12, the claim recites “instructions to determine determining” which is redundant language that reads poorly and is supposed to read as “instructions to determine…”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18, 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  The examiner notes that the applicant has provided a special definition for the claimed computer program product of claim 8, and the “one or more computer readable storage media”.  The special definition has excluded transitory embodiments (that would not be statutory) from the claim scope.
For step 2A, the claim(s) recite(s) an abstract idea of collaborative leasing, which represents a fundamental economic practice as well as being the act of entering into a contract between two persons/entities.  This is considered to be a certain method of organizing human activities per the 2019 PEG.  
Using claim 8 as a representative example that is applicable to claims 1 and 15, the abstract idea is defined by the elements of:
receive a request for storage space for a product from a first user, wherein the request includes a set of requirements for the storage space; 
compare storage space information for a plurality of storage spaces to the set of requirements
determine that individually none of the plurality of storage spaces meet the set of requirements
determine based on the comparison and a cost assessment, at least two suitable storage spaces for the first user that in combination meet the set of requirements wherein the cost assessment is based on a total inventory of storages [s]pace, storage space preferences of each user, and a current demand for the product;
generate a contract between the first user and users associated with the at least two suitable storage spaces for the at least two suitable storage spaces,
 send the contract to the first user and the users while keeping each user anonymous to each other respective user; 
determine whether the first user and the users accepted the contract; and 
request feedback from the first user and the users about the contract

The above limitations are reciting a certain method of organizing human activities that is claiming the act of renting storage space to a user who needs storage space to store a product, where the process includes having the users enter into a contract.  The claimed concept is a fundamental economic practice (renting) that also involves a legal interaction because it includes an agreement in the form of a contract.  Even if the users do not enter into a contract the claimed method is still reciting a method of organizing human activities that is reciting a sales activity of assisting a user in leasing storage space(s) by determining a suitable storage facility space(s) for the user.  According to the 2019 PEG, this type of claimed concept is found to represent a certain method of organizing human activities type of abstract idea.
The additional elements of the claims amounts to the recitation to “by one or more computer processors” in claim 1, the one or more computer readable storage media that stores programming instructions to perform the steps that define the abstract idea in claim 8, and the one or more computer processors, one or more computer readable storage media, and the program instructions of claim 15.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computer processor with storage media that stores programming instructions, where the claimed computer processor(s) are being used as a tool to execute the abstract idea, see MPEP 2106.05(f).  The claim is simply instructing one to practice the abstract idea by using a generically recited computer processor and/or storage media to perform steps that define the abstract idea. One could also argue that the claimed processors or storage media with instructions are just a link to a particular technological environment, which is the implementation by computers, see MPEP 2106.05(h).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer processor and storage media with programming instructions to perform steps that define the abstract idea.  This does not render the claims as being eligible under the 2019 PEG.  See MPEP 2106.05(f).  The claimed processors or storage media with instructions are taken as nothing more than a link to a particular technological environment, which is the implementation by generic computers, see MPEP 2106.05(h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the 2019 PEG.  
	For claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17, 20, the applicant is reciting more about the same abstract idea that was found for the independent claims.  The recitation to requesting and receiving storage space information that includes preferences and cost preferences, and creating a profile are limitations that serve to further define the abstract idea of the claims.  Requesting feedback as claimed is also taken as an element that serves to define the abstract idea of the claim.  User feedback is synonymous with asking a person their opinion about the contract.  This is part of the abstract idea of the claims.  Determining alternative storage spaces is a limitation that is considered to be part of the abstract idea.  The limitation of the one or more processors and storage media, etc. has been treated in the same manner as set forth for the independent claims.  The additional elements are simply instructing one to practice the abstract idea by using a generically recited computer processor and storage media with programming instructions to perform steps that define the abstract idea.  This does not render the claims as being eligible under the 2019 PEG.  See MPEP 2106.05(f).  
	For claims 4, 11, 18, the applicant is reciting nothing but a further embellishment of the same abstract idea that was found in the independent claims.  Reciting that the determination of the at least two suitable storage spaces is based on the claimed storage space information is reciting an element that serves to further define the abstract idea.  These steps are part of the method of organizing human activities that has been identified in the independent claims.  

Response to arguments
The traversal of the 35 USC 101 rejection is not persuasive.  The traversal is presenting the same arguments that were considered with the RCE filing of 12/06/21.  On pages 10-12 the applicant argues that the claims do not recite a judicial exception.  The applicant argues that the steps of the claims are not individually directed to a certain method of organizing human activities.  The applicant argues that the steps of determining that individually none of the storage spaces meet the set of requirements and determining at least two suitable storage spaces that meet the set of requirements based on the claimed information not directed to a method of organizing human activities.  In response the examiner finds that the applicant has done little more than to generally allege that the claimed elements are not directed to a method of organizing human activities.  The step of determining the storage spaces can satisfy a given set of requirements, and determining that none will satisfy the set of requirements, and the act of determining at least two storage spaces, etc., are elements that are part of the abstract idea of the claims and do not render the claims eligible.  When people or businesses are looking for storage spaces, the act of comparing the spaces to a set of requirements and locating suitable storage spaces, performing a cost assessment, etc., is something that is part of the process of locating a suitable storage space, and for this reason is considered to be part of the abstract idea of the claims.  What has been argued are elements that serve to define the abstract idea at step 2A in the opinion of the examiner as is set forth in the current 35 USC 101 rejection of record.
	The applicant argues on pages 12-13 of the reply that the above noted steps addressed for step 2A provide for integration at the 2nd prong.  This is not persuasive because the elements that are being argued are part of the abstract idea and are not additional elements that are considered at the 2nd prong or step 2B.  The process by which the storage space(s) are determined is what in part serves to define the abstract idea of the claims.  This does not provide for integration into a practical application.
	On page 13 of the reply the applicant also argues that the above noted steps addressed for step 2A provide for significantly more at step 2B.  This is not persuasive because the elements that are being argued are part of the abstract idea and are not additional elements that are considered at the 2nd prong or at step 2B.  The process by which the storage space(s) are determined is what in part serves to define the abstract idea of the claims.  This does not provide for significantly more at step 2B.
	In general, the applicant has argued steps that define the abstract idea are not reciting an abstract idea, has argued that the claims provide for integration, and amount to significantly more by way of general allegation.  This is not persuasive for the reasons stated above and the 101 rejection is being maintained.
	With respect to the prior art and the pending claims, based on the amendment to the claims that was made on 03/25/22, the prior art rejection has been withdrawn.  The five way obviousness combination set forth previously does not account for the currently claimed invention in total, and the examiner is being mindful to avoid impermissible hindsight.  While the claims may define over the prior art for purposes of 35 USC 102 and 325 USC 103, the eligibility rejection under 35 USC 101 prevents allowance of the claims.  
The cited prior art of record does not teach or suggest the claimed invention in total (the allowability is based on the claim as a whole and not just the below limitations in isolation), specifically not teaching or suggesting the limitations of:
determining, by the one or more processors, that, individually, none of the plurality of storage spaces meet the set of requirements; 
determining, by the one or more processors, based on the comparison and a cost assessment, at least two suitable storage spaces for the first user that in combination meet the set of requirements, 
wherein the cost assessment is based on a total inventory of storages pace, storage space preferences of each user, and a current demand for the product


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687